EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heather Tilley on 3/25/21.
The application has been amended as follows: 
Claim 1. (Currently Amended) 	A configurable multipurpose mat assembly comprising: a center pad having a center thickness; an elongated left barrier pad having a barrier left longitudinal length and a left lateral width; an elongated right barrier pad having a barrier right longitudinal length and a right lateral width, each of the left lateral width and the right lateral width being substantially greater than the center thickness; and a fabric cover having a center pocket portion bordered on a left pocket edge by a left barrier sleeve portion, and bordered on a right pocket edge by a right barrier sleeve portion, the center pocket portion having a receiving pocket end including a pocket closure assembly, the center pocket portion having the center pad removably enclosed therein at the receiving pocket end, the center pocket portion of the fabric cover is integrally formed with both the left barrier sleeve portion and the right barrier sleeve portion, the left barrier sleeve portion including a left fastening assembly and the right barrier sleeve portion including a right fastening assembly, each of the left barrier sleeve portion and the right barrier sleeve portion having at least a first configuration and a second configuration, the left barrier sleeve portion and the right barrier sleeve portions in the first configuration being formed into a tubular sleeve wrapped around the respective elongated left barrier pad or elongated right barrier pad and 3Application No. 16/250,521 Response to Office Action dated 11/20/2020 secured into place with the respective left fastening assembly or the right fastening assembly and the left barrier sleeve portion and the 

Claim 14. (Currently Amended)	A configurable multipurpose mat assembly comprising: an open cell foam center pad having a center thickness, the center pad being encased within a water-resistant center sheath, the water-resistant center sheath including one or more openings to facilitate the ingress and egress of air from in and out of the water-resistant center sheath; an open cell foam elongated left barrier pad having a barrier left longitudinal length and a left lateral width, the left barrier pad being encased within a water- resistant left sheath, the water-resistant left sheath including one or more openings to facilitate the ingress and egress of air from in and out of the water-resistant left sheath; 6Application No. 16/250,521 Response to Office Action dated 11/20/2020 an open cell foam elongated right barrier pad having a barrier right longitudinal length and a right lateral width, each of the left lateral width and the right lateral width being substantially greater than the center thickness, the right barrier pad being encased within a water-resistant right sheath, the water-resistant right sheath including one or more openings to facilitate the ingress and egress of air from in and out of the water-resistant right sheath; and a fabric cover having a center pocket portion bordered on a left pocket edge by a left barrier sleeve portion, and bordered on a right pocket edge by a right barrier sleeve portion, the center pocket portion having a receiving pocket end including a pocket closure assembly, the center pocket portion having the center pad removably enclosed therein at the receiving pocket end, the center pocket portion of the fabric cover is integrally formed with both the left barrier sleeve portion and the right barrier sleeve portion, the left barrier sleeve portion forming a left tubular sleeve with the elongated left barrier pad received 

Claim 20. (Currently Amended)	A configurable multipurpose mat assembly comprising: an open cell foam center pad having a center thickness, the center pad being encased within a water-resistant center sheath, the water-resistant center sheath including one or more openings to facilitate the ingress and egress of air from in and out of the water-resistant center sheath; an open cell foam elongated left barrier pad having a barrier left longitudinal length and a left lateral width, the elongated left barrier pad being encased within a water-resistant left sheath, the water-resistant left sheath including one or more openings to facilitate the ingress and egress of air from in and out of the water-resistant left sheath; an open cell foam elongated right barrier pad having a barrier right longitudinal length and a right lateral width, each of the left lateral width and the right lateral width being at least five times greater than the center thickness, the elongated right barrier pad 8Application No. 16/250,521 Response to Office Action dated 11/20/2020 being encased within a water-resistant right sheath, the water-resistant right sheath including one or more openings to facilitate the ingress and egress of air from in and out of the right sheath; and a fabric cover having a center pocket portion bordered on a left pocket edge by a left barrier sleeve portion, and bordered on a right pocket edge by a right barrier sleeve portion, the center pocket portion having a receiving pocket end including a pocket closure assembly, the center pocket portion having the center pad removably enclosed therein at the receiving pocket end, the center pocket portion of the fabric cover is integrally formed with both the left barrier sleeve portion and the right barrier sleeve portion, and the left barrier sleeve portion and the right barrier sleeve portion including a respective left fastening assembly and a right fastening assembly, each of the left barrier sleeve portion and the right barrier sleeve portions having at least a first and second configuration, the 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of Claims 1, 14 and 20.
Regarding Claims 1, 14 and 20 the closest prior art of Wendling (US 5165130) teaches left and right cushions (14/16) and a center panel (12) with an additional pad (36) underneath. Lechner (WO 2010033556) teaches cushioning bolsters surrounding a crib that have removable covers (44), a water resistant cover (42) which encloses the core of the bolster (40). Welch (US 7086101) teaches left/right barriers (16) with a cover (1) with a pocket that may receive absorbent padding, however, not water Daves (US 6560800) teaches left/right barrier pads that have adjustable inserts and a center region (4). The center structure is adjustable of width but does not center padding that is adjustable or removable. 
The prior art of Wendling does not teach nor fairly suggest, that the additional pad being integrally connected to the left and right barrier pads. Wendling could not be used in combination with Lechner, as there is no center area since Lechner is to be used in combination with the surface of a crib/bed. Additionally the prior art of Welch does not define the barriers being adjustable to the two configurations and the barriers being water resistant, but rather they are absorbent to liquids. Laslty, Draves only teaches an adjustable pad in terms of width and not in the sense of a pocket that has a removable center area.
As a result, the claimed invention provides an additional structural distinction over the prior art. Furthermore, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/25/2021